                                             Case 5:17-cr-00560 Document 310-15 Filed on 12/14/18 in TXSD Page 1 of 1




                                                               BCT 40

                                     $2,500
                                 CS Commission



                                                                                                                                                            Gudipati

               9/18/2013
           DEA UC picks up                                                                                                  10/16/2013
             $80,060 form
  U.S.    courier of convicted
                                                                                                                        CS delivers $19,900 to
                                                                                                                               Gudipati
              drug dealer                                                                                                                               U.S. EXPORTER
         (Benito Segura Tovar)
                                   DEA UC                                          CS


                                                                                                                             CS told Gudipati that it
                                                                            10/15/2013
                                                                                                                             was “NARCO MONEY”
                                                                                                                                                                  FORM
                                                                Directed CS to
                                                                                                                                                                  8300
                                                               deliver $19,900 to
                                                               Gudipati on behalf
                                                                     of Lulu




            Mauricio
MEXICO    Anzures-Zarate

         MEXICAN BROKER
